Citation Nr: 0730272	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, left knee disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served as a member of the Army National Guard on 
periods of initial active duty for training (IADT) from 
January 14, 2002 to May 31, 2002.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a July 2005 rating decision and 
statement of the case of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, MO, which denied the 
benefits sought on appeal.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee exhibits a range of motion of 0 
degrees extension to 130 degrees flexion with pain.

3.  The veteran has not been shown to currently have a right 
knee disorder that is causally or etiologically related to 
her IADT.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals, left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

2.  A right knee disorder was not incurred in active service.  
38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the RO did provide the veteran with notice in 
August 2002, prior to the initial decision on the claim in 
July 2003.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate her claim for both service 
connection and increased rating.  Specifically, the August 
2002 letter stated, in relevant part, that in order to 
establish entitlement to the benefit that the veteran 
desired, the evidence must show that she had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease and that there is a 
relationship between her current disability and an injury, 
disease, or event in military service.  Additionally, the 
July 2003 rating decision and the June 2004 Statement of the 
Case (SOC) notified the veteran of the reasons for the denial 
of her request for both service connection and an increased 
rating and, in so doing, informed  of the evidence that was 
needed to substantiate her claim.  The rating decision and 
the SOC also provided the veteran with the schedular criteria 
used to evaluate her knee disorders.

In addition, the RO informed the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2002 letter notified the 
veteran that reasonable efforts would be made to help her 
obtain any further evidence necessary to support her claim.  
She was informed that VA would request all records held by 
Federal agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
letter notified the veteran that, in addition to the records 
already received, she must provide enough information about 
any further records so that they could be requested from the 
agency or person that has them.  In addition, the letter 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

With regard to the claim for service connection, the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of the 
claim:  1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO provided the veteran with notice 
regarding the evidence needed to substantiate her claim for 
service connection.  However, the notice sent in August 2002 
did not specifically inform the veteran that a disability 
rating and an effective date for the award of benefits would 
be assigned if service connection is awarded because in 2002, 
judicial interpretation of the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) had not 
yet made clear that notice applied to all five elements of a 
service connection claim.  Nevertheless, for the reasons 
which follow, the Board concludes that VA cured any defect in 
the initial notice on these latter two elements before the 
case was transferred to the Board on appeal, and no prejudice 
to the veteran will result in proceeding with the issuance of 
a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

Concerning the initial rating assigned for the left knee, the 
Board notes that, when VA grants service connection for a 
disability, it assigns a disability rating for that 
disability and an effective date for service connection and 
the initial rating in the rating decision granting service 
connection.  VA then sends the veteran a copy of the rating 
decision with a notification letter informing her of its 
decision and her right to appeal.  

The RO then readjudicated the veteran's claim in a June 2004 
SOC.  The RO provided reasons for its decision, which 
included a discussion of the evidence on which the decision 
was based and informed the veteran of the specific rating 
criteria in the VA Schedule for Rating Disabilities - used to 
evaluate disorders.  Thus, in this case, the Board concludes 
that any defect in the August 2002 notification letter with 
regard to assignment of a disability rating and effective 
date for the service connection claim and an effective date 
for the initial rating claim were cured by subsequent notice 
to the veteran and readjudication of her claim in the rating 
decision and SOC.  Prickett, 20 Vet. App. at 377-78. 

Moreover, with respect to the content of the notice, the June 
2004 SOC notified the veteran of the reasons for the denial 
of her request for service connection and increased rating 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claim.  As noted, the SOC provided 
the veteran with the specific schedular criteria used to 
evaluate her service-connected residuals, left knee disorder 
and right knee disorder, namely Diagnostic Code 5260.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  In addition to 
being notified in the rating decision and the SOC of the 
rating criteria pertaining to the veteran's service-connected 
disability rating, the veteran also was given ample 
opportunity to provide additional evidence or argument.  As 
noted above, because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all the requirements 
is harmless error.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).

The Board concludes that VA has done everything reasonably 
possible to assist the veteran with her claims.  The veteran 
and her representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  VA has assisted the veteran in developing 
evidence pertaining to her claims by providing her with a VA 
examination.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claims that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran throughout the course of this appeal by 
providing her with a SOC that informed her of the laws and 
regulations relevant to her claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case. 



Law and Analysis
 
I.  Increased rating for residuals, left knee disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2006).
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App at 126.  
 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous..." Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that an veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if an 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

In this case, the veteran is currently assigned a 10 percent 
disability evaluation for residuals, left knee disorder 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 5260 (2006).  
Under that diagnostic code, a 20 percent evaluation, the next 
higher compensable level, is warranted when there is 
limitation of flexion to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  Normal knee motion is defined 
as 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2006).  Pain on movement, swelling, deformity or atrophy of 
disuse as well as instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are relevant considerations for determination of 
joint disabilities.  38 C.F.R. § 4.45 (2006).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 10 percent for the veteran's 
residuals, left knee disorder.  A VA examination in April 
2003 revealed that the veteran can extend her legs to 0 
degrees extension and 130 degrees flexion with pain.  The 
examination revealed that the veteran walks with a steady 
gait that is coordinated.  The knee showed no redness, edema, 
skin color changes, deformities, muscle atrophy, tenderness, 
or doughy enlargement.  The veteran's bony landmarks, lateral 
mobility were normal, joint relationship and muscle strength 
were normal and there was no guarding with movement.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent for residuals, left knee disorder.  A VA medical 
examination found no objective evidence that necessitates 
evaluation at the next higher disability raiting.  
Consequently, the veteran is not entitled to an increased 
evaluation under Diagnostic Code 5260.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in effect.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

While the Board has considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 10 percent for her residuals, left knee disorder 
are not met under other diagnostic codes.  See 38 C.F.R. § 
4.71(a), Diagnostic Codes 5256-5259, 5261-5263 (2006).  The 
minimum disability rating of Diagnostic Code 5256 requires a 
finding of ankylosis.  The minimum disability rating of 
Diagnostic Code 5257 requires recurrent subluxation or 
lateral instability.  For the minimum rating of Diagnostic 
Code 5258, the veteran's must have a finding of dislocated 
cartilage.  The minimum disability rating of Diagnostic Code 
5259 requires a finding of removal of cartilage.  For the 
minimum rating of Diagnostic Code 5261, the veteran's 
extension must be limited to 5 degrees.  The minimum 
disability rating of Diagnostic Code 5262 requires a finding 
of malunion of the tibia and fibia.  For the only rating of 
Diagnostic Code 5263, the veteran must be diagnosed with genu 
recurvatum (hyperextension of the knee).

In considering Diagnostic Codes 5256-5259, 5261-5263, the 
Board notes that the VA examination of April 2004 did not 
reveal any of these findings required for compensation under 
a different Diagnostic Code.  Therefore, the Board finds that 
the veteran is not entitled to a higher initial evaluation 
under the revised versions of Diagnostic Codes 5256-5259, 
5261-5263 (2006).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher evaluation for residuals, left knee disorder.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006), and the holding in DeLuca.  However, 
an increased evaluation for the veteran's residuals, left 
knee disorder is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher. Therefore, the 
Board finds that the preponderance of the evidence is against 
a higher initial evaluation for the veteran's residuals, left 
knee disorder.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board further notes that there is no evidence of 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2006).  Therefore, the Board will not 
consider the question of entitlement to an extraschedular 
evaluation for residuals, separation of acromioclavicular 
joint of the right shoulder.

II.  Service connection for right knee.

Basic entitlement to compensation for service-connected 
disabilities for veterans who served during other than a 
period of war derives from 38 U.S.C. § 1131 (West 2002), 
which provides, in part, as follows:  "For disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service ... the United States will pay 
to any veteran thus disabled ... compensation as provided in 
this subchapter ...."  38 U.S.C.A. § 1131 (West 2002) 
(emphasis added).  The term "veteran" is defined, in 
relevant part, as "a person who served in the active 
military, naval, or air service ...."  38 U.S.C.A. § 101(2) 
(West 2002); see also 38 C.F.R. § 3.1(d) (2006).  The term 
"active military, naval, or air service" is defined to 
include, inter alia, "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 2002) (emphasis added); 
see also 38 C.F.R. § 3.6(a) (2006).  The term "active duty 
for training" includes, inter alia, certain full time duty 
in the Army National Guard.  38 U.S.C.A. § 101(22) (West 
2002); see also 38 C.F.R. § 3.6(c)(3) (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
knee disorder.  A VA examination in April 2003 indicated that 
the veteran denied any problems with her right knee and the 
examiner found the right knee normal upon examination.  The 
veteran's service medical records are negative for any 
treatment or diagnosis of a current right knee disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of a right knee disorder in this case, the 
Board finds that the veteran is not entitled to service 
connection for a right knee disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right knee disorder is not warranted.  
Although the veteran contends that she currently has a right 
knee disorder that is related to her military service, the 
veteran is not a medical professional, and therefore her 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).




ORDER

An increased disability rating for residuals, left knee 
disorder is denied.

Service connection for a right knee disorder is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


